DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 30-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Planty (US Pat # 4,485,583) in view of Rawski (US Pat # 4,815,232) and Cohn (US Pat # 4,218,806).
In regards to claim 23, Planty teaches a lice comb comprising: 
a housing (1) having a first end, a second end (Figure 2 at top and bottom), a planar lower wall portion (Figure 2 at area proximate 12a), an upper wall portion (Figure 2 at area around 8) and a side wall portion extending between the upper wall portion and lower portions (see Figure 3); 
a comb unit (12) comprising a blade having a plurality of teeth (Figure 4), wherein the comb unit comprises a base (12a) from which the blade extends, with the base located on a side adjacent the first end of the housing (see Figure 2), where the comb extends in an extended position, in which the blade extends downwardly at an angle away from the lower wall portion such that the teeth are directly towards the second end of the housing (see Figure 2);
the housing configured such that air is drawn inwardly through an opening in the lower wall portion adjacent the comb unit (see arrows of Figure 2); wherein when the blade is in the extended position, the housing may be moved to draw the teeth through hair such that lice captured by the teeth are drawn in through the opening (see Figure 1).
Planty does not teach the blade containing an elongate member pivotally mounted across the opening wherein the comb unit is movable to a retracted position, in which the blade is parallel to the lower wall portion, such that the base seals across the opening, thereby preventing escape of any lice; and the housing to contain the fan unit.
However, Rawski teaches a blade member (60’) to be pivotally mounted across an opening to operate between an extended and retracted position (see lines in phantom Figure 3), where in a retracted position the blade seals across the opening, preventing escape of any lice (Col 4, Lines 23-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comb of Planty to be pivotally mounted to the housing, as taught by Rawski, in order to allow the comb to pivot to a closed position and trap any lice inside the device.
With regards to the housing containing the fan unit, Cohn teaches a handheld debris removing device to have a housing (10) having a planar lower wall portion (Figure 4 at 15), an upper wall portion (Figure 2 at top surface) and a side wall portion extending between the upper and lower wall portions (see Figure 2); a comb unit (30) comprising a plurality of teeth; and a fan unit (22) within the housing such that the fan unit operates to draw air inwardly through an opening in the lower wall portion adjacent the comb unit (see arrows in Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Planty to have the fan be self-contained, as taught by Cohn, in order to provide a more compact device.
Regarding claims 30-35 and 40, Planty teaches the device, but does not teach it includes a filter holder is provided to receive a filter receptacle to capture lice drawn through the opening, the filter holder being moveable between a retracted position for use, and an extended position in which the filter receptacle can be engaged with or removed from the filter holder. However, Cohn teaches a filter holder (30) is provided to receive a filter receptacle (33) to capture debris drawn through the opening, the filter holder being moveable between a retracted position for use (as shown in Figure 2), and an extended position in which the filter receptacle can be engaged with or removed from the filter holder (Col 3, Lines 10-39 which teaches the holder to be slid into place and can be removed by removing the positioning of the urging member/tab engagement) wherein the filter holder is provided within a recessed portion adjacent the first end of the housing such that the filter holder can slide outwardly away from the first end to the extended, removal position (see Figure 2, where, as it is removed, it will be pulled downward out of the device), wherein the recessed portion is provided within the upper wall portion and the side wall portion at the first end of the housing (see Figure 2, wherein the recessed portion of the housing is defined by an inner wall including a first wall portion extending from the upper wall portion towards the lower wall portion, and a second wall portion extending parallel to the lower wall portion from the first end of the housing forming a chamber). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Planty to include the filter system of Cohn, in order to better trap and remove debris.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Planty in view of Rawski and Cohn, as applied to claim 23 above, in further view of Marriner et al. (GB # 2513382).
Regarding claim 24, Planty teaches the housing comprises a generally flat base, but does not teach the upper and lower wall portions of the housing are oval in shape, where the side wall portion tapers inwardly from the periphery of the lower wall portion to a periphery of the upper wall portion such that the housing forms a domed upper side extending from the planar base. However, Marriner et al. teaches a handheld vacuum comb to have a substantially ovular shape (see Figure 4) with an inward taper from a flat bottom (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Planty to be the tapered ovular shape of Marriner et al. in order to make the device easier to grip.
Regarding claim 25, Planty teaches the opening is provided between a midpoint of the lower wall portion and a first end of the housing and comprises an elongate opening extending transversely to a longitudinal axis of the housing (see Figure 2 where the opening extends in both a transverse and parallel manner to the longitudinal axis of the housing in a location between a midpoint and an end of the housing).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Planty in view of Rawski, Cohn and Marriner et al., as applied to claim 25 above, in further view of Ferrentino (US Pub # 2015/0250141).
Regarding claims 27-29, modified Planty teaches the comb unit to pivotally attach to the housing to pivotally close off the opening; but does not teach an elongated lip extending along a first side of the opening adjacent the first end, the lip being arcuate in shape and extending over a portion of the opening such that the base of the comb unit is pivotally mounted adjacent an inner surface of the elongated lip.
However, Ferrentino teaches providing a suction device with a comb unit, where comb teeth (6) are provided on a blade (Figure 2 at area above teeth 6, from which the teeth directly extend) that extends from a base (7), where the base is an elongate member pivotally mounted across an opening for the suction (see Figures 1 and 2), where a lip is formed at a distal portion of the housing adjacent the base, and extending along the opening (21/22), such that when the comb unit is in the extended position, a lower surface of the base engages against the inner surface of the elongate lip and air may flow inwardly through the opening between an upper surface of the base and a second side of the opening (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comb unit of modified Planty to include the engaging lip, as taught by Ferrentino, in order to better seal the device during use.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Planty in view of Rawski and Cohn, as applied to claim 35 above, in further view of Locke (US Pat # 6,336,428).
In regards to claim 36, modified Planty teaches a filter; but does not teach the filter comprises a flexible bag having a ring around the open end thereof to be received into a complementary shaped recess provided around the periphery of an aperture in a lower side of the filter holder. However, Locke teaches a vacuum brush to have a flexible filter bag (15) with a ring (16) at an open end, to be received in a complimentary shaped recess (17) defined around an open aperture of the lower side of the filter bag (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of modified Planty to have the filter bag/chamber of Locke in order to provide more space for capturing debris.

Claims 37-39 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Planty in view of Rawski, Cohn and Locke, as applied to claim 36 above, in further view of Schultink et al. (US Pub # 2012/0211625).
In regards to claims 37-38, modified Planty teaches the filter, but does not teach the filter receptacle includes a cover pivotable between a closed and an open position, the cover having an outer lug on an outer surface thereof such that when the filter receptacle is received within the filter holder and the filter holder is moved to the retracted position, the outer lug engages with the inner wall of the housing to move the cover to the open position and hold the bag in position when in use.
However, Schultink teaches providing a suction cleaning bag to include a pivotable cover, pivotable between a closed and an open position, the cover having an outer lug on an outer surface thereof such that when the filter receptacle is received within the filter holder and the filter holder is moved to the retracted position (Paragraphs 0036-39), the outer lug engages with the inner wall of the
housing to move the cover to the open position (Paragraph 0054 which teaches a lug 10 to engage the opening of the bag). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter of modified Planty to include the pivotable cover of Schultink et al. in order to better secure debris in the bag.
Regarding claim 39 and 41-44, modified Planty teaches the housing includes a first internal cavity in connection with the opening in the lower wall wherein air is drawn inwardly through the opening into the first internal cavity, through a hole in the inner wall of the housing into the filter receptacle and outwardly from the chamber in the filter holder to the fan unit; but does not teach the fan unit is located in a second internal cavity. However, Locke teaches providing a suction comb having a housing with a filter holder chamber (17) and a second chamber that carries the fan unit (where such includes a motor 21 and impeller 18), where a tubular projection (20) is located such that air drawn into the chamber exits outwardly through the tubular projection into the second internal cavity and then out one or more outlets (19, which provide a plurality of slots as shown in Figure 5) for air to exit the second chamber between the junction of the lower wall (14) and the periphery. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of modified Planty to carry the motor/impeller in a second chamber, as taught by Locke, in order to prevent debris from contacting the impeller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772